DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on September 2, 2021.  They have been fully considered but they are not deemed to place the claims in condition for allowance.  While the amendments are sufficient to overcome the grounds of rejection previously set forth, they raise new issues that necessitate new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“…the imaging service comprises a container including an OS image (or OS image container). A defined herein, an OS image container comprises a standard unit of software that packages an OS image and all dependencies to enable an OS to operate from one computing environment to another. In a further embodiment, the imaging service (or imaging service container) is an isolated install environment implemented to provision a single server with an OS. Thus, the imaging service container provides a one-to one environment that enables transmission of container contents directly to a server via an isolated (e.g., secure) network connection.”    
Based on Applicant’s specification, it is evident that an OS image container and an imaging service perform different functions – i.e., an OS image container enables a system to execute an OS, while the imaging service is a process that provisions, distributes, and/or installs an OS.  Based on this description, it is further inferred that an OS image container does not inherently provide the functions that are associated with an imaging service (otherwise “generating” or “setting up” an imaging service would not be necessary).  Therefore, an OS image container clearly requires transformation or augmentation of some fashion in order to function as an imaging service.  Yet apart from broad descriptions that merely state that the imaging service is “generated” or “set up”, the specification fails to provide any further teaching regarding how this is accomplished.
The Examiner submits that the step up setting up an OS image container as an imaging service requires additions or transformations to an OS image container that are not disclosed in the specification, and are not well-known or conventional to a person having ordinary skill in the art (PHOSITA).  Given the disparity between the functions of an OS image container and an imaging service, the silence of the specification regarding the creation of an imaging service, .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 15, and 20 recite the limitation “wherein generating the imaging service…” in line 1 of each respective claims.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of a step of generating an imaging service.  The Examiner notes that the original independent claims included this step, which was subsequently removed by the most recent amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6, 7, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., U.S. Patent Application Publication No. 2006/0242400, in view of Gimpl et al., U.S. Patent Application Publication No. 2006/0294515.
Regarding claim 1, Anderson discloses a system comprising [Fig. 1]:
a server [server blades 102; para. 0019: “System 100 includes a plurality of server blades 102a, 102b, 102c through 102n”]; and 
rack controller [management module 106], including: 
one or more processors [para. 0022: “Module 106 can include a central processing unit…”] to set up an OS image container as an imaging service [temporary network boot server 110] to provision the server [para. 0024: “Management module 106 creates temporary network boot server 110 in order to store the boot image 112 and upgrade package 114 received over network 108 thus providing a temporary boot source for the blade servers of BLADECENTER 102.”], transmit data via a first network [VLAN 122, para. 0029, 0030: “Via step S302, management module 106 creates a temporary VLAN 122 for each blade in BLADECENTER 102… After a temporary VLAN 122 has been created, module 106 receives and stores each server blade's boot sequence in memory, via step S304.”] to initiate a boot up process at the server [Fig. 3A, S304 and S306: MM saves each server blade’s boot sequence and changes each blade’s boot sequence to being with network boot] and download an OS image included in the OS image container via a second network, wherein the second network is separate from the first network [network 108; Fig. 3A, S308, S310: blade requests delivery of upgrade package, boot image transmitted over network; para. 0031: “When a server blade is powered on, it searches for an operating system and requests delivery of a boot package, containing the OS, through the network 108, via step S308, since its boot sequence has been altered to now look toward network 108 before looking in the server blade's own hard drive.”].
Anderson does not teach that the one or more processors select an OS image container from a plurality of stored OS image containers.
 Gimpl discloses one or more processors selecting an OS image container from a plurality of stored OS image containers [Fig. 4: network install manager and install source for O/S 1-5; Fig. 6, step 640: select OS to install; Fig. 7, step 720: retrieve install kernel for selected partition and OS installation].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Anderson and Gimpl by modifying Anderson to select an OS image container from a plurality of stored OS image containers, as taught by Gimpl.  Anderson and Gimpl are both directed towards system that perform OS installations and/or upgrades through a network.  Gimple’s system employs a network install manager that receives an OS install image from a CD-ROM [para. 0040: “Each operating system may be loaded into the network install manager using install CD load tool 440… For example, most operating systems are distributed using optical media (e.g., a CD- or DVD-ROM).  The CD load tool 440 may be configured to read this media and transfer a copy of the operating system installation from the optical media 420 to the network install manager 110.”] and stores the OS install image along with a plurality of other OS install images.  Gimple further teaches that employing a network install manager storing a plurality of OS install images facilitates the installation of multiple operating systems on computers with multiple partitions, or across multiple computers [para. 0005, 0006].  Anderson’s system employs a CD-ROM that carries an OS boot image and system upgrade package, and also teaches that the invention is applied to a data center comprising a plurality of blade servers.  The teachings of Gimple could therefore have been applied to the system of Anderson, thereby enabling Anderson to receive OS install images from more than one CD-ROM, thereby 
Regarding claim 2, Anderson teaches that the imaging service reports that the OS image has been downloaded to the server [Fig. 3A, S312].
	Regarding claim 3, Anderson teaches that the one or more processors delete the imaging service once the OS image has been downloaded to the server [para. 0024: boot server 110 is temporary].
	Regarding claim 6, Anderson teaches that the OS image container comprises metadata including information regarding the OS image container [Fig. 1: upgrade package 114].
	Regarding claim 7, Anderson teaches that the server installs the OS [Fig. 3B, S317: blades are upgraded].
Regarding claims 13, 14, 16, 18, and 19, Anderson discloses the system of claim 1, and also the method executed by the claimed system, as well the medium storing instructions to execute the claimed method.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Gimple, and further in view of Ragupathi et al., U.S. Patent Application Publication No. 2017/0336841.  
Regarding claim 5, Anderson discloses the system of claim 1, but does not disclose a BMC to initiate a boot up process at a server.  
Ragupathi discloses a BMC initiating a boot up process at a server [Fig. 1B: BMC 115 on each blade server; para. 0079: “In the power-on process 500 of FIG. 5, the BC event coincides with the powering on of the blade's BMC and the initiation of a BMC boot program that begins with a BMC diagnostic module, referred to as u-boot, analogous to the power-on self-test module within BIOS.”].
.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov